Per Curiam.
The experts on both sides testified that land values on West 37th Street, between the same avenues, were about the same as on West 39th Street, where the present property was located. The opinion of the trial court would indicate that it mistakenly believed that the evidence referred to had related to values on West 40th Street. In any event, we find upon the evidence that the land values herein for assessment purposes should not be fixed in excess of $3,200 a front foot for the years in question.
The order appealed from should be modified by reducing assessments as follows:

Land


Building


Total

1938- 39 $355,000.00 $45,000.00 $400,000.00
1939- 40 352,000.00 45,000.00 397,000.00
1940- 41 352,000.00 45,000.00 397,000.00
and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Order unanimously modified by reducing assessments as follows:
1938- 39
1939- 40
1940- 41

Land

$355,000
352.000
352.000

Building

$45,000
45.000
45.000

Total

$400,000
397.000
397.000
and, as so modified, affirmed with twenty dollars costs and disbursements to the appellant. Settle order on notice.